DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of the legalese language “comprising” .  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an electron beam source comprised of, in part, the contraction aperture is smaller than the aperture in the anode; a first vacuum pump is arranged between the contraction aperture and the anode and a second vacuum pump is arranged above the anode; a gas inlet is provided between the contraction aperture and the means for deflecting the electron beam; and a first crossover of the electron beam is arranged above the anode and a second crossover is arranged at or in close proximity to the contraction aperture, along with the rest of the limitations of the claim.
Due to their dependency, claims 2-13 are necessarily allowable.
Regarding independent claim 14, the prior art of record neither shows nor suggest a method for forming a three dimensional article comprised of, in part, a first vacuum pump between the contraction aperture and the anode and a second vacuum pump above the anode; conducting a first crossover of the electron beam above the anode, conducting a second crossover at or in close proximity to the contraction aperture, injecting a gas into the electron beam source, wherein a gas inlet is arranged between the contraction aperture and the at least one deflection coil, along with the rest of the limitations of the claim.
Due to their dependency, claims 15-18 are necessarily allowable.
Regarding independent claim 19, the prior art of record neither shows nor suggest a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions embodied therein, the computer- readable program code portions comprising one or more executable portions configured for: directing an electron beam from the at least one electron beam source over the work table to fuse in first selected locations according to the model to form a first cross section of the three- dimensional article - 24 - AttyDkt: 059468/520997P10311 conducting a first crossover of the electron beam above an anode of the at least one electron beam source, conducting a second crossover at or in close proximity to a contraction aperture, which contraction aperture is arranged between the anode and means for deflecting the electron beam, and injecting a gas into the electron beam source, wherein a gas inlet is arranged between the contraction aperture and means for deflecting the electron beam and where the contraction aperture is smaller than an aperture of the anode.
Due to their dependency, claim 20 is necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the above Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879